BURGER, Circuit Judge
(concurring specially):
The holdings of the Eighth1 and Second 2 Circuits on this point seem to rely considerably on the legislative history of Section 5(b), but in common with Circuit Judge Breitenstein in his opinion for the Tenth Circuit3 and Chief Judge Hastings for the Seventh Circuit,4 I find the legislative history “interesting but not decisive of the issue.” At best, the legislative history suggests to me that different members of the key Committees of the Congress had different ideas as to the state of the existing law and as to the impact of the amendment on limitations. Certainly some members of Congress *693thought they were accomplishing the result usually sought by the framers of statutes of limitations — the cutting off •of stale claims. However, I would not read Justice Frankfurter’s opinion in the Holmberg case as controlling. Although cases involving conspiracy to fix prices or to engage in monopolistic practices have elements in common with fraud, they .are not fraud cases in the sense of the situations dealt with in Bailey v. Glover, its progeny, and Holmberg v. Armbrecht, supra, majority opinion.
I concur in our holding with considerable reservation and on the assumption that at some stage the Supreme Court must re-examine the problem and resolve it.

. Kansas City, Missouri v. Federal Pacific Electric Co., 310 F.2d 271 (8th Cir. 1962) , cert, denied, 373 U.S. 914, 83 S.Ct. 1297, 10 L.Ed.2d 415 (1963).


. Atlantic City Electric Co. v. General Electric Co., 312 F.2d 236 (2d Cir. 1962), cert, denied, 373 U.S. 909, 83 S.Ct. 1298, 10 L.Ed.2d 411 (1963).


. Public Service Co. of New Mexico v. General Electric Co., 315 F.2d 306, 310 (10th Cir.), cert, denied, 374 U.S. 809, 83 S.Ct. 1695, 10 L.Ed.2d 1033 (1963).


. Allis Chalmers Mfg. Co. v. General Electric Co., 315 F.2d 558, 563 (7th Cir. 1963) .